Citation Nr: 1746816	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1963.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a hearing was held before the undersigned, and a transcript of the hearing is in the record.  In April 2014, the Board remanded the matters for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A psychiatric disability was not manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and any current psychiatric disability is not shown to be related to his service or to have been caused or aggravated by service-connected tinnitus.

2.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level II in either ear.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability other than PTSD, to include as secondary to tinnitus, is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2010 and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claims.

Service connection for a psychiatric disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include psychosis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress, from the current level.  38 C.F.R. § 3.310(b).

The Veteran contends that he has had anxiety since service, when he was deployed to Florida during the Cuban Missile Crisis, shortly discharge from hospitalization for surgery to treat a kidney infection.  He alternately contends that he has nerve problems and anxiety caused by his service-connected tinnitus.  His STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  On July 1963 service separation examination, psychiatric clinical evaluation was normal; in a contemporaneous report of medical history, he reported a history of depression or excessive worry, and denied any history of frequent trouble sleeping or nervous trouble of any sort.

Postservice treatment records are silent regarding a psychiatric disability until May 
1992, when the Veteran reported being nervous and jumpy and that he could not sleep or stand noise.  He reported having "been this way" since 1976, when he was involved in an accident and was burned from the waist up.  Valium and Mellaril were prescribed in the past.  He became tearful while discussing the accident.  Assessment was deferred.  

On July 1992 intake interview for mental health treatment, the Veteran reported that he was burned in an explosion in 1976 and has been having problems with depression and anxiety since then; he reported that he first began to experience psychiatric problems after the explosion at work in 1976 when the upper half of his body was burned; the diagnosis was depressive disorder not otherwise specified.  On November 1992 VA treatment, Doxepin and hydroxyzine were prescribed (he reported they helped with depression, anxiety, and sleep problems); the assessment was anxiety neurosis.  On September 1993 VA treatment, the assessment was generalized anxiety disorder.  On November 1993 treatment, the assessments were generalized anxiety disorder and depressive disorder not otherwise specified.  VA treatment records through October 2000 reflect treatment for generalized anxiety disorder.

On August 2006 through April 2013 VA treatment, the assessments included PTSD/chronic anxiety/depression; the Veteran deferred counseling, noting that he had been in counseling in the past.  He reported that Zoloft had helped him in the past but Paxil had made his symptoms worse.  On December 2006 treatment, Prozac was prescribed.  On March 2007 treatment, he reported that he stopped taking Prozac because it did not help.  On September 2009 treatment, he reported that he took hydroxyzine (which helped) as needed,.

On March 2012 VA mental disorders examination, the Veteran reported that he has ringing in his ears all the time that is increasingly louder.  He reported isolating himself when anxious.  He reported that he does not regularly engage in social activities and has not done so since he got out of the Army.  He reported that he often feels restless and that he experiences depressed mood.  He reported experiencing sleep disturbance and estimated that he sleeps approximately two hours per night.  He reported being kept awake by the ringing in his ears and irritating thoughts.  He reported experiencing suicidal thoughts with no plan or intent, stating that he cannot stand pain, referring to a variety of physical conditions.  He reported experiencing suicidal ideation in response to tinnitus as well.  He reported that he retired at age 55 after working for a friend from service in a warehouse for approximately 20 years; he reported that the friend knew he was easily agitated and had him work where he was not around a lot of people.  
Following a mental status examination, there was no Axis I or Axis II diagnosis.  The examiner opined that the results of psychological testing indicated extreme over-reporting of symptoms and functional impairment and the symptom profile is invalid.  The examiner opined that because of the extent of the over-reporting of symptoms, it is not possible to confirm any psychiatric diagnosis.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner opined that it is not possible to confirm any Axis I psychiatric disorder because results of psychological testing indicate gross over-reporting of symptoms and functional impairment; and, even if a psychiatric disorder could be diagnosed, it is less likely than not due to service-connected tinnitus.  The examiner noted that the Veteran had complained of problems with "nerves" and "mild depression" to his primary care provider, and that treatment notes indicate he has also reported tinnitus, but opined that there is no collateral information that indicating he has attributed any mental health concern to tinnitus. 

On June 2013 VA treatment, the Veteran reported that he had not slept well in 20 years due to thinking about people who were mean to him during service.  He described an occasion when he was caught up in barbed wire and a bomb went off.  He reported problems with depression and anxiety including anxiety attacks, and that the symptoms began "about 20 years ago".  Following mental status evaluation, the diagnoses were anxiety and depression, each not otherwise specified.  

On August 2013 VA treatment, the Veteran reported that he had been experiencing a pattern of anxiety including worry and irritability.  He reported that he feels anxious all the time and had been feeling this way since the early 1970s.  He reported having issues with anxiety since basic training when he made "a stupid mistake and they were mean to me".  The assessment was anxiety disorder not otherwise specified.

On January 2017 VA examination, the Veteran reported that he was followed by VA for individual counseling and medication management, most recently in January 2016, with a current diagnosis of recurrent major depressive disorder.  He reported being depressed just about daily.  He related that during service he was treated "like a piece of trash"; he did not think about it for a long time, but does so now.  He reported that he also gets depressed about medical conditions, including back and cardiac problems, and that he also had some family stressors.  He reported sleep disturbance, anxiety, episodic crying spells, and general unhappiness.  The examiner cited the work history reported on March 2012 VA examination.

Following a mental status examination, the diagnosis was unspecified depressive disorder.  The examiner opined that it is less likely than not that the depressive disorder is related to the Veteran's service, to include his experiences in boot camp and deployment during the Cuban Missile Crisis.  The examiner opined that it is less likely than not that the unspecified depressive disorder was caused or aggravated by service-connected tinnitus.  The examiner explained that records dated in May 1992 indicated the Veteran's reported anxiety symptoms, and did not then did not attribute them to military service; the examiner noted the Veteran's report then that he "has been this way since 1976, when he was involved in an accident and was burned from the waist up."  The examiner noted that subsequent medical records through 1995 made no mention of psychiatric symptoms associated with military service, or associated with tinnitus.  The examiner noted that she had previously examined the Veteran in March 2012, when testing suggested extreme over-reporting of symptoms, rendering it impossible for her to confirm a psychiatric diagnosis.  The examiner noted that only after his 2012 examination did the Veteran relate his symptoms to military service (on June 2013 assessment, when he attributed anxiety to "getting caught up in barb wire and a bomb [going] off").  The examiner stated that, because this incident was not cited in the request for the evaluation, she had no way of knowing whether his statement was accurate.  The examiner noted that the exam request indicated the Veteran was deployed "during the Cuban Missile Crisis" but there was no mention of exposure to a bombing.  The examiner noted that the Veteran began to attribute symptoms to military service after his original claim was denied (and had originally attributed his symptoms to a civilian accident when he was badly injured by fire).  The examiner also opined that current life stressors, including chronic pain and "his children and grandchildren demanding money and resources" were contributing factors to the Veteran's mood disturbance.

A December 2004 rating decision denied service connection for PTSD.  The Veteran did not appeal that decision, and it is final.  The matter before the Board now is characterized to reflect that the benefit now sought is service connection for a psychiatric disability other than PTSD (rather than reopening the claim of service connection for PTSD).

A chronic psychiatric disability was not manifested in service and was not clinically noted postservice prior to 1992.  Accordingly, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted, or for psychosis on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

It is not shown by the record that the Veteran's psychiatric disability is related directly to his active duty service.  Although he has on occasion asserted that he had complaints of anxiety continually since service, the earliest postservice notation of such complaint (in 1992, approximately 29 years after service) includes his report that the symptoms began in 1976 when he was involved in an accident at work and was burned from the waist up.  On June 2013 treatment, he reported that he had not slept well in 20 years due to thinking about people who were mean to him during service, and he had problems with depression and anxiety including anxiety attacks; he reported that his symptoms began "about 20 years ago" (approximately 1993).  On August 2013 treatment, he reported feeling anxious all the time since the early 1970s.  On 2017 VA examination (pursuant to the Board's remand), the examiner opined that it is less likely than not that the Veteran's unspecified depressive disorder is related to his service, to include his experiences in boot camp and deployment during the Cuban Missile Crisis, noting that records dated May 1992 indicated the Veteran's reported anxiety symptoms, which the record did not attribute to his military service; the examiner noted the Veteran's report at that time that his symptoms began in 1976 following a work accident and injury.  The examiner also noted that subsequent medical records through 1995 made no mention of any psychiatric symptoms associated with military service, further noting that it was only after his 2012 examination that the Veteran reported his symptoms were related to military service.  The examiner opined that, after his original claim was denied, the Veteran began to attribute symptoms to military service, despite having originally attributed his symptoms a 1976 postservice accident when he was badly injured by fire.  

Regarding secondary service connection, the March 2012/January 2017 VA examiner noted that the Veteran had complained of problems with "nerves" and "mild depression" to his primary care provider, and the treatment notes indicate he has also reported tinnitus, but opined that there is no collateral information that indicates the Veteran has attributed any mental health concern to tinnitus.  The examiner opined that it is less likely than not that the unspecified depressive disorder was caused by or aggravated by service-connected tinnitus.   Notably, on January 2017 VA examination the Veteran related his depression to medical problems involving the spine and a heart condition (which are not service-connected).

The Board finds the 2012 and 2017 VA examinations and medical opinions to (cumulatively) be entitled to substantial probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included a mental status examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiner opined that the Veteran's psychiatric disability is not related to his service, and that his service-connected tinnitus did not cause or aggravate the psychiatric disability, and cited to factual data (including the Veteran's own contemporaneous reports on treatment, which are inconsistent with his more recent allegations).  The Board finds the Veteran's contemporaneous accounts relating his psychiatric complaints to a serious postservice burn injury more probative than his more recent accounts relating the complaints events in service or to a service connected disability, tinnitus (both because they were offered contemporaneously with the initial postservice documentation of the complaints/symptoms, and because they were provided in a clinical, treatment,  setting, rather than in association with the compensation-seeking process).  Accordingly, the Board finds the rationale provided for the examiner's opinions persuasive.  Whether or not a disability such as tinnitus causes or aggravates another disability (such as anxiety or depression) is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a psychiatric disability, and the appeal in the matter must be denied.

Hearing loss rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.
On November 2010 VA examination, the Veteran reported wearing two VA-issued hearing aids.  He denied ear surgery, head/ear injury, dizziness/vertigo, or middle ear problems or ear infections.  He reported difficulty hearing in groups and in general conversation and watching television.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
20
25
55
60
Left
10
20
50
60

Average puretone thresholds were 40 decibels for the right ear and 35 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear, which was considered excellent.  The diagnoses were normal hearing through 2000 Hertz with a moderately severe to severe sensorineural hearing loss above that in the right ear, and normal hearing through 2000 Hertz with a moderate to moderately severe sensorineural hearing loss above that in the left ear.

On June 2011 VA examination, the Veteran reported high blood pressure, headaches, hearing loss, and tinnitus, and the use of VA-issued hearing aids.  He denied ear surgery, head or ear injury, dizziness, or middle ear problems.  He reported difficulty hearing in groups, and hearing television, general conversation, and his wife's voice.  He reported a constant bilateral tinnitus that was aggravating, causing him trouble falling asleep, and driving " him out of his mind"; he reported that the tinnitus had become increasingly loud and bothersome.  [Notably, tinnitus is separately rated, and that rating is not at issue herein.)  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
25
30
55
65
Left
20
25
50
65

Average puretone thresholds were 43.75 decibels for the right ear and 40 for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in each ear, which was considered excellent.  The diagnoses were normal hearing through 1500 Hertz with a mild to severe sensorineural hearing loss above that in the right ear, and normal hearing through 2000 Hertz with a moderate to moderately severe sensorineural hearing loss above that in the left ear.  The examiner opined that the pure tone test results indicated no significant change in thresholds since the November 2010 examination, and his word recognition scores had not worsened.

At the June 2013 Board hearing, the Veteran testified that his hearing loss had worsened.  He testified that he had been using hearing aids for 10 years.

On January 2017 VA examination, the Veteran reported that his wife has to repeat herself and he cannot understand her, and he cannot hear anything if the television is on.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
30
35
60
70
Left
25
35
60
70

Average puretone thresholds were 49 decibels for the right ear and 48 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 86 percent in the left ear.  The diagnoses were bilateral sensorineural hearing loss and high frequency sensorineural hearing loss.  The examiner opined, in essence, that with updated amplification and reasonable accommodations (as required under federal laws) the Veteran would be able to function adequately in most listening environments.

Applying the results of the November 2010 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the June 2011 VA examination to Table VI also produces a finding that the Veteran had Level I hearing acuity in each ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the January 2017 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in each ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.  The Board finds the November 2010, June 2011, and January 2017 examinations adequate for rating purposes; each was conducted in accordance with regulatory guidelines, included the findings necessary for rating hearing loss disability.  The examiners elicited from the Veteran descriptions of the functional impairment that arises from his hearing loss.  The Board finds no reason to question that the functional impairment is as the Veteran describes, but such impairment is contemplated by the 0 percent rating assigned.  While the most recent testing reflects some worsening of the Veteran's hearing acuity, it is not shown to have declined to a level warranting a compensable rating.  There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  Consequently, a compensable rating is not warranted.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

Service connection for a psychiatric disability other than PTSD, to include as secondary to tinnitus, is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


